             Case 2:20-cv-00310-RSL Document 48 Filed 01/12/21 Page 1 of 10



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      SOPHEARY SANH,
                                                                 NO. C20-0310RSL
 9
                            Plaintiff,

10
                     v.                                          ORDER GRANTING
                                                                 OPPORTUNITY FINANCIAL’S
11
      OPPORTUNITY FINANCIAL, LLC, et al.,                        MOTION TO DISMISS

12
                            Defendants.

13

14
            This matter comes before the Court on defendant Opportunity Financial, LLC’s “Motion
15

16   to Dismiss Under Rule 12(b)(6) or, in the Alternative, to Stay Pending Arbitration.” Dkt. # 27.

17   Plaintiff alleges, on behalf of herself and all others similarly situated, that Opportunity Financial
18   solicits vulnerable consumers within the State of Washington for loan products but does not
19
     disclose in their solicitations that the loans have outrageous interest rates far in excess of that
20
     which is permitted under Washington’s usury statute. Plaintiff alleges that she received
21
     solicitations from defendants, three non-bank entities, in March and April 2019 notifying her
22

23   that she was pre-approved for a loan with an interest rate that would decrease over time and

24   which was a “better way to borrow.” Dkt. # 1-1 at ¶¶ 13 and 16. As a result of Opportunity
25   Financial’s communications, plaintiff entered into a $3,000 loan agreement with FinWise Bank,
26
     for which Opportunity Financial was compensated by FinWise. Dkt. # 1-1 at ¶¶ 25, 26, and 29.
27

28   ORDER GRANTING OPPORTUNITY
     FINANCIAL’S MOTION TO DISMISS - 1
               Case 2:20-cv-00310-RSL Document 48 Filed 01/12/21 Page 2 of 10



 1   Plaintiff asserts state law claims under the Washington Consumer Protection Act (“CPA”) and
 2   for unjust enrichment. Opportunity Financial seeks dismissal of all of plaintiff’s claims on the
 3
     grounds that they are subject to an arbitration agreement, are preempted, and/or do not state a
 4
     claim for which relief can be granted.
 5

 6          In the context of a motion to dismiss for improper venue under Fed. R. Civ. P. 12(b)(3),

 7   the Court “need not accept all allegations in the complaint as true and may consider evidence
 8   outside the pleadings.” Kabukshikigaisha v. Agu Ramen, LLC, 2019 WL 7499948, at *8 (D.
 9
     Haw. Sept. 17, 2019) (citing Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133, 1137 (9th Cir.
10
     2003)). Where defendant is seeking to compel arbitration, the Court “must consider evidence of
11
     the existence of an arbitration agreement” in order to make the threshold determinations of
12

13   (1) whether a valid agreement to arbitrate exists and, if it does, (2) whether the agreement

14   encompasses the dispute at issue. Harbers v. Eddie Bauer, LLC, 2019 WL 6130822, at *5 (W.D.
15   Wash. Nov. 19, 2019); Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th
16
     Cir. 2000).
17
            In the context of a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court’s review is
18
     generally limited to the contents of the complaint. Campanelli v. Bockrath, 100 F.3d 1476, 1479
19

20   (9th Cir. 1996). The question for the Court is whether the facts alleged in the complaint

21   sufficiently state a “plausible” ground for relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
22   (2007).
23
            A claim is facially plausible when the plaintiff pleads factual content that allows
24          the court to draw the reasonable inference that the defendant is liable for the
25          misconduct alleged. Plausibility requires pleading facts, as opposed to conclusory
            allegations or the formulaic recitation of elements of a cause of action, and must
26
            rise above the mere conceivability or possibility of unlawful conduct that entitles
27

28   ORDER GRANTING OPPORTUNITY
     FINANCIAL’S MOTION TO DISMISS - 2
             Case 2:20-cv-00310-RSL Document 48 Filed 01/12/21 Page 3 of 10



 1          the pleader to relief. Factual allegations must be enough to raise a right to relief
 2          above the speculative level. Where a complaint pleads facts that are merely
            consistent with a defendant’s liability, it stops short of the line between possibility
 3
            and plausibility of entitlement to relief. Nor is it enough that the complaint is
 4          factually neutral; rather, it must be factually suggestive.
 5
     Somers v. Apple, Inc., 729 F.3d 953, 959-60 (9th Cir. 2013) (internal quotation marks and
 6
     citations omitted). All well-pleaded factual allegations are presumed to be true, with all
 7
     reasonable inferences drawn in favor of the non-moving party. In re Fitness Holdings Int’l, Inc.,
 8

 9   714 F.3d 1141, 1144-45 (9th Cir. 2013). If the complaint fails to state a cognizable legal theory

10   or fails to provide sufficient facts to support a claim, dismissal is appropriate. Shroyer v. New
11   Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010).
12
            Having considered the Complaint and the memoranda, declarations, and exhibits
13
     submitted by the parties, and having heard the arguments of counsel, the Court finds as follows:
14
     A. Arbitration
15

16          Between April and August 2019, plaintiff entered into three loan agreements with

17   FinWise Bank C/O Opportunity Financial, LLC. Each successive loan paid the outstanding
18   balance on the previous loan and provided a few hundred dollars directly to plaintiff. All three
19
     loan agreements contained an “Arbitration Clause” consisting of a series of questions and
20
     answers describing arbitration, its procedures, and its limitations. The clause governs all
21
     “claims,” which is defined to have “the broadest reasonable meaning” and includes “all claims
22

23   even indirectly related to your application, the loan, this Note and your agreements with us. . . . It

24   includes all past agreements. It includes extensions, renewals, refinancings or payment plans.”
25   Dkt. # 28-1 at 13; Dkt. # 28-2 at 13; Dkt. # 28-3 at 13. “Us,” for purposes of the promise to
26
     arbitrate, includes FinWise’s successors, assigns, and related third-parties “who have provided
27

28   ORDER GRANTING OPPORTUNITY
     FINANCIAL’S MOTION TO DISMISS - 3
                Case 2:20-cv-00310-RSL Document 48 Filed 01/12/21 Page 4 of 10



 1   services in connection with any loan to you, including [Opportunity Financial].” Id. The
 2   arbitration provision also includes a notice and cure requirement (Dkt. # 28-1 at 15; Dkt. # 28-2
 3
     at 15; Dkt. # 28-3 at 15) and an opt-out provision (Dkt. # 28-1 at 17; Dkt. # 28-2 at 17; Dkt.
 4
     # 28-3 at 17). Plaintiff timely notified FinWise that she was opting out of the arbitration
 5

 6   provision contained in the third loan agreement.

 7          Opportunity Financial maintains that the arbitration provisions of the first and second
 8   note remain in effect because the parties did not “sign an agreement stating it doesn’t” and
 9
     because the arbitration clause states that it covers refinancings and will remain in effect
10
     regardless of prepayment, performance, or amendment. Dkt. # 28-1 at 15; Dkt. # 28-2 at 15; Dkt.
11
     # 28-3 at 15.1 Plaintiff points out, however, that the parties’ subsequent written agreement
12

13   provided that it was “the final and complete expression of the agreement between you and us”

14   (Dkt. # 28-1 at 11; Dkt. # 28-2 at 11; Dkt. # 28-3 at 11) and argues that when she opted out of
15   the arbitration clause in that agreement, she ended her obligation to arbitrate any and all “claims”
16
     as defined in that provision.
17
            The Ninth Circuit recently considered a similar issue in Stiner v. Brookdale Senior Living,
18
     Inc., 810 F. App’x 531 (9th Cir. 2020). The district court had denied the senior living
19

20   community’s motion to compel one of its residents, Helen Carlson, to arbitrate after finding that

21   an earlier agreement to arbitrate was no longer enforceable because the resident had entered into
22   a new residential agreement and opted out of the arbitration provision contained therein. The
23

24
            1
               During oral argument, Opportunity Financial argued that Ms. Sanh’s claims against it arise
25   solely out of the second note and, therefore, the arbitration provision of that note governs. If an
26   arbitration provision applies, however, it is because FinWise included it in its contract with plaintiff. As
     discussed in the text, only the arbitration provision contained in the third note remained in play, and
27   plaintiff successfully opted out.

28   ORDER GRANTING OPPORTUNITY
     FINANCIAL’S MOTION TO DISMISS - 4
              Case 2:20-cv-00310-RSL Document 48 Filed 01/12/21 Page 5 of 10



 1   Ninth Circuit affirmed:
 2          In 2017, Carlson’s legal representative and power of attorney signed her most
 3          recent agreement, which “constitute[d] the entire agreement between the parties
 4          and supersede[d] all prior and contemporaneous discussions, representations,
            correspondence, and agreements whether oral or written.” In that agreement,
 5
            Carlson opted out of arbitration. According to the terms of the agreement, it
 6          applied to “[a]ny and all claims or controversies arising out of, or in any way
 7          relating to, this Agreement or [Carlson’s] stay at [Brookdale] ... whether existing
            or arising in the future.”
 8

 9          In California, a court’s interpretation of a contract begins and ends with the
10          language if the language is “clear and explicit.” Cal. Civ. Code § 1638; see also
            Bank of the W. v. Superior Court, 2 Cal.4th 1254, 10 Cal.Rptr.2d 538, 833 P.2d
11
            545, 552 (1992). Here, Carlson’s 2017 residency agreement clearly covered any
12          claims she may have had against Brookdale, including those existing at the time
13          Carlson’s representative signed the agreement. Accordingly, we affirm the district
            court’s denial of Brookdale’s motion to compel arbitration as to Carlson.
14

15   Stiner, 810 F. App’x at 533-34.

16          A similar outcome is appropriate here. Under Washington law, the purpose of contract
17   interpretation is to ascertain the intention of the contracting parties, and the task is to be
18
     accomplished “by viewing the contract as a whole, the subject matter and objective of the
19
     contract, all the circumstances surrounding the making of the contract, the subsequent acts and
20
     conduct of the parties to the contract, and the reasonableness of respective interpretations
21

22   advocated by the parties.” Berg v. Hudesman, 115 Wn.2d 657, 663, 667 (1990) (quoting Stender

23   v. Twin City Foods, Inc., 82 Wn.2d 250, 254 (1973)). Plaintiff and FinWise entered into a series
24   of loan documents, each declaring itself to be the complete expression of the parties’ agreement
25
     and containing an arbitration clause that applied to all claims, past and future. The claims
26
     covered by the third arbitration clause specifically included “all past agreements.” Her previous
27

28   ORDER GRANTING OPPORTUNITY
     FINANCIAL’S MOTION TO DISMISS - 5
                Case 2:20-cv-00310-RSL Document 48 Filed 01/12/21 Page 6 of 10



 1   promises to arbitrate were therefore superceded by the third arbitration clause, from which
 2   plaintiff timely and effectively opted out. As was the case in Stiner, Opportunity Financial’s
 3
     motion to compel arbitration must be denied for lack of an enforceable promise to arbitrate. 2
 4
     B. Federal Preemption
 5

 6          Plaintiff asserts two claims under the CPA and a separate claim for unjust enrichment.

 7   Plaintiff’s first CPA claim is based on allegations that Opportunity Financial engaged in unfair
 8   and deceptive practices when it targeted vulnerable Washington consumers with solicitations for
 9
     pre-approved loans that failed to disclose the outrageous and usurious costs associated with the
10
     loans. Plaintiff also asserts a per se CPA claim arising out of Opportunity Financial’s alleged
11
     violation of Washington’s usury statute, RCW 19.52.020. Plaintiff’s unjust enrichment claim is
12

13   based on supposed benefits Opportunity Financial received when it was able to convince

14   Washington consumers, like plaintiff, to enter into a loan agreement. Opportunity Financial
15   argues that all three claims are preempted by the Depository Institutions Deregulation and
16
     Monetary Control Act of 1980 (“DIDA”), 12 U.S.C. § 1831d, which allows federally-insured,
17
     state-chartered banks like FinWise to export the interest rate allowed by their home state to the
18
     national market. DIDA expressly preempts “any State constitution or statute” which would
19

20   require a lower interest rate, such as Washington’s usury law. 12 U.S.C. § 1831d(a).

21          Plaintiff’s per se CPA claim undoubtedly relies on the preempted state usury law.
22   Plaintiff argues, however, that Opportunity Financial is not a bank entity and therefore not
23
     entitled to claim DIDA preemption. The preemptive effect of 12 U.S.C. § 1831d, like its
24

25
            2
26           Opportunity Financial further argues that plaintiff’s claims should be dismissed for failure to
     comply with the pre-suit notice requirement set forth in the loan agreements. That requirement is an
27   element of Paragraph 22, the “Arbitration Clause,” from which plaintiff opted out.

28   ORDER GRANTING OPPORTUNITY
     FINANCIAL’S MOTION TO DISMISS - 6
             Case 2:20-cv-00310-RSL Document 48 Filed 01/12/21 Page 7 of 10



 1   precursor in the National Bank Act of 1864 (“NBA”), extends not only to the bank that issues
 2   the loan or extends the line of credit, but also to the affiliates, assignees, servicers, and secondary
 3
     markets that carry the obligation to term on behalf of or in place of the original lender. See
 4
     Krispin v. May Dep’t Stores Co., 218 F.3d 919, 924 (8th Cir. 2000) (NBA preemption applies if
 5

 6   the originating entity is a bank, even if subsequent assignees are non-bank entities); FDIC v.

 7   Lattimore Land Corp., 656 F.2d 139, 147-49 (5th Cir. 1981) (when determining whether the
 8   NBA governs a loan assigned by an originating bank to an entity in another state, “[t]he
 9
     non-usurious character of a note should not change when the note changes hands”); Barnett v.
10
     T.D. Escrow Servs., Inc., 2005 WL 1838623, at *1 (W.D. Wash. Aug. 1, 2005) (finding that
11
     usury claims against loan servicing agents are preempted by DIDA). See also Dkt. # 41 at 3-4
12

13   (FDIC Final Rule re: Federal Interest Rate Authority, dated June 5, 2020, clarifying that banks

14   can transfer enforceable rights in loans they make under the preemptive authority of the NBA
15   and noting that DIDA is patterned after and interpreted in the same way as the NBA). Thus,
16
     Washington’s usury statute, which does not apply to a high interest rate loan made by a
17
     federally-insured, state-chartered bank like FinWise, does not spring back into force if the loan is
18
     serviced by or conveyed to a non-bank entity like Opportunity Financial.
19

20          Plaintiff argues, however, that FinWise was not the true lender in the circumstances

21   presented here and that Opportunity Financial is the real-party-in-interest. In this narrative,
22   Opportunity Financial simply co-opted or rented FinWise’s name so that it could affix it to the
23
     loan documents, acquire DIDA preemption, and evade Washington’s efforts to regulate the
24
     interest rates charged its citizens. Where a non-bank entity has extended a loan, there is no state-
25
     chartered bank, there is no issue of federal insurance, and state regulation of such loans would
26

27   not adversely impact a banking entity’s ability to lend: DIDA preemption would therefore not

28   ORDER GRANTING OPPORTUNITY
     FINANCIAL’S MOTION TO DISMISS - 7
                Case 2:20-cv-00310-RSL Document 48 Filed 01/12/21 Page 8 of 10



 1   apply. 12 U.S.C. § 1831d(a) (preventing discrimination against state-chartered insured
 2   depository institutions); Ubaldi v. SLM Corp., 852 F. Supp.2d 1190, 1203 (N.D. Cal. 2012)
 3
     (declining to dismiss usury claim where plaintiff alleged that the national bank named in the loan
 4
     documents was not the actual lender). See also Dkt. # 41 at 5 (FDIC Final Rule re: Federal
 5

 6   Interest Rate Authority, dated June 5, 2020, recognizing the “real party in interest” argument and

 7   noting that “the FDIC continues to support the position that it will view unfavorably entities that
 8   partner with a State bank with the sole goal of evading a lower interest rate established under the
 9
     law of the entity’s licensing State(s)”). The problem is not with plaintiff’s “true lender” or “real
10
     party in interest” theory of liability, but with the allegations of the complaint. At no point does
11
     plaintiff allege, even in a conclusory fashion, that Opportunity Financial was the lender in her
12

13   loan transactions. To the contrary, plaintiff alleges that Opportunity Financial’s role was to

14   generate leads for loans from FinWise, that she entered into a series of loan agreements with
15   FinWise, and that Opportunity Financial made money on the transaction by receiving
16
     compensation from FinWise on a per loan basis (not through receipt of interest payments). Dkt.
17
     # 1-1 at 1 and ¶¶ 25-26, 29, and 73-74. Given the allegations of the complaint, plaintiff’s per se
18
     CPA claim is preempted under DIDA.
19

20   C. Plausible Claim for Relief

21          The Court assumes for purposes of this motion that some portion of plaintiff’s non-per se
22   CPA and unjust enrichment claims are based on conduct other than the interest rate charged in
23
     the loan agreements. To that extent, these claims would not be preempted. 3 They nevertheless
24

25
            3
26            If, for example, Opportunity Financial’s solicitations included misrepresentations regarding the
     fees associated with the proposed transaction or a false promise of a free car upon signing, a CPA claim
27   having nothing to do with the interest rate might survive the preemptive effect of DIDA.

28   ORDER GRANTING OPPORTUNITY
     FINANCIAL’S MOTION TO DISMISS - 8
             Case 2:20-cv-00310-RSL Document 48 Filed 01/12/21 Page 9 of 10



 1   fail because the allegations of the complaint do not give rise to a plausible inference that
 2   Opportunity Financial could be held liable on either claim.
 3
            1. Unfair and Deceptive Act or Practice
 4
            Plaintiff alleges that “defendants,” collectively, made statements regarding pre-approval,
 5

 6   decreasing interest rates, and the relative benefits of the loan products on offer when attempting

 7   to convince plaintiff to borrow money. It is unclear, however, what representations Opportunity
 8   Financial made or how they were misleading. Rather than identify a specific unfair or deceptive
 9
     statement made by this defendant, plaintiff argues that any loan solicitation that does not disclose
10
     the interest rate (or which discloses an interest rate that is outrageously high) is deceptive. Dkt.
11
     # 38 at 23. While the terms “unfair” and “deceptive” are broadly construed in the context of a
12

13   remedial statute like the CPA, plaintiff makes no effort to explain how the advertisement she

14   posits could mislead a reasonable consumer, much less a substantial portion of the consuming
15   public. An offer to lend funds at an unspecified interest rate, without more, is not inherently
16
     misleading. A critical piece of information would obviously be missing, but there is no
17
     misrepresentation of fact: a consumer could not reasonably suppose that he or she knew what the
18
     undisclosed term would ultimately be. Nor is it clear how an offer to lend funds at an interest
19

20   rate of 160% is confusing, deceptive, or misleading. In the absence of additional information

21   regarding the form, content, and context of Opportunity Financial’s solicitations, plaintiff has
22   failed to raise a plausible inference of liability under the CPA.
23
            2. Unjust Enrichment
24
            Plaintiff argues that Opportunity Financial was unjustly enriched by the amount of the
25
     payments it received from FinWise in exchange for its services in locating borrowers and
26

27   instigating the loans. The first element of an unjust enrichment claim requires that the benefit be

28   ORDER GRANTING OPPORTUNITY
     FINANCIAL’S MOTION TO DISMISS - 9
            Case 2:20-cv-00310-RSL Document 48 Filed 01/12/21 Page 10 of 10



 1   conferred upon the defendant by the plaintiff or at the plaintiff’s expense. Young v. Young, 164
 2   Wn.2d 477, 484 (2008). Plaintiff does not allege that she paid any fees to Opportunity Financial
 3
     or that the compensation paid by FinWise was at plaintiff’s expense. Absent such allegations, the
 4
     unjust enrichment claim is not plausible.
 5

 6

 7          For all of the foregoing reasons, defendant Opportunity Financial’s motion to dismiss is
 8   GRANTED. Plaintiff’s per se CPA claim is preempted by DIDA, and the allegations of the
 9
     complaint do not give rise to a plausible inference of liability under a non-per se CPA or unjust
10
     enrichment theories. All claims against Opportunity Financial are therefore DISMISSED. If
11
     plaintiff believes she can, consistent with her Rule 11 obligations, amend the complaint to
12

13   remedy the pleading and/or legal deficiencies identified above, she may, on or before January

14   26, 2021, file a motion to amend and attach a proposed pleading for the Court’s consideration
15   pursuant to LCR 15.
16

17          Dated this 12th day of January, 2021.

18
                                                 Robert S. Lasnik
19                                               United States District Judge
20

21

22

23

24

25

26

27

28   ORDER GRANTING OPPORTUNITY
     FINANCIAL’S MOTION TO DISMISS - 10
